DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the response received 12-18-2020, the amendments to the specification utilize paragraph numbers to indicate location.  The specification in the case do not incorporate any paragraph numbers.  This portion of the response is not entered and needed to be resubmitted using page and line numbers to indicate location.  It is noted that the specification objections would have all been overcome.
Specification
The disclosure is objected to because of the following informalities:
On page 31 line 26, the phrase “X, Y P, and Z” should be replaced with “X, Y, P, and Z”.
On page 32 lines 24-25, the sentence starting with “On Fig. 11” is confusing and needs to be re-written.
On page 35 line 30, the phrase “45A the tip sections 45D can preferably by rigid” should be replaced with “45A, the tip sections 45D can preferably be rigid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 21, the phrase “a pair of resilient tongues connected to the…body” is new matter.  The connector is claimed as having a body and a holder connected to the body.  There does not appear to be any support for the tongues being connected to the body in the presence of the holder.  The specification does not appear to provide any insight on the structural make-up of such a connector.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With regards to claim 21, the phrase “a pair of resilient tongues connected to the…body” is unclear.  What structure allows for the tongues to connect to the body especially when the connector is claimed as having a holder?
With regards to claim 21, the phrase “body extending between the pair of arms” is unclear.  As written, the arms are part of the body.  How can the body extend between itself?  On line 3, the phrase “a body having a pair of arms” should be replaced with “a body; a pair of arms connected to the body” this overcomes the rejection.  Claims 22 and 24 have the same issue.  
With regards to claim 21, the phrase “a corresponding face of a proximal end of the handle has the same curvature so that the body is allowed to slide along the face of the proximal end” is unclear.  It is unclear how this limitation can be comprised by the connector.  The handle is not positively claimed and its relationship with the connector cannot be positively claimed.  In order to positively claim this limitation and relationship, the handle needs to be positively claimed.
With regards to claim 21, the phrase “the holder being adapted to attach the connector to the handle” is unclear.  Claim 21 now acknowledges that the unclaimed handle has a proximal end but this limitation does not acknowledge the proximal end of the handle is adapted to attach to the holder.
Claim 25 recites the limitation "the center" on line 2.  There is insufficient antecedent basis for this limitation in the claim.

With regards to claim 25, the central tongue is part of the connector in a way independent from the holder.  Figure 11 appears to show the tongue has a structural relationship with the holder.  Claim 25 should disclose that the central tongue is engaged with the holder in way that the central tongue extends from the body. 
Claims 32-34 depend from a cancelled claim.  These claims have a preamble that does not match any of the other independent claims and disclose structural limitations the other independent claims cannot positively recite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 25 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Oldroyd (6,115,924).

With regards to claim 25, Oldroyd discloses the connector includes a central tongue extending along the center of the connector (13) and the central tongue extends from the body (13).
Allowable Subject Matter
Claims 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims
It is to be noted that claims 32-34 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
Applicant's arguments filed 12-18-2020 have been fully considered but they are not persuasive.  The bottom of the body 15 of Oldroyd is curved and the body 15 does slide relative to the 22 of the handle as shown in Figures 3 and 4.  
Claims 31-34 should be cancelled
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
23 February 2021
/Jason Daniel Prone/Primary Examiner, Art Unit 3724